Citation Nr: 1732007	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating (or evaluation) for asthma with atelectasis and collapsed lung, resolved, in excess of 30 percent from September 16, 2004 to March 16, 2012, and in excess of 60 percent from March 16, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007, May 2008, January 2009, March 2013, and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and Houston, Texas.  The current agency of original jurisdiction (AOJ) is the VA RO in Houston, Texas.  

A claim for service connection for asthma was received in March 2004.  The April 2007 rating decision (implementing a March 2007 Board decision) granted service connection for asthma and assigned a 10 percent initial disability rating effective March 16, 2004 (the date the service connection claim was received by VA).  In a July 2007 written statement, the Veteran requested a higher rating for the service-connected asthma.  The May 2008 rating decision, in pertinent part, granted a 30 percent disability rating for the asthma from June 22, 2007.  The Veteran filed a notice of disagreement with the disability rating assigned that was received in July 2008. 

The January 2009 rating decision, in pertinent part, found clear and unmistakable error (CUE) in the 10 percent initial disability rating assigned for the service-connected asthma by the April 2007 rating decision and established a 30 percent initial disability rating effective March 16, 2004 (the day the service connection claim was received by VA).  Based on the finding of CUE, the April 2007 rating decision became part and parcel with the rating issue currently before the Board.  As such, the Board finds that the relevant initial rating period on appeal extends from March 16, 2004 (the date service connection for asthma was granted) to present.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

In March 2012, the Board remanded the issue on appeal for additional development.  The March 2013 rating decision granted service connection for atelectasis (partial collapsed lung) as part of the service-connected asthma and continued the 30 percent disability rating for asthma with atelectasis.  The May 2016 rating decision granted a 60 percent disability rating for asthma with atelectasis and collapsed lung effective March 16, 2012, creating "staged" initial disability ratings.      

The appeal is REMANDED to the AOJ.  


REMAND

Initial Ratings for Asthma with Atelectasis and Collapsed Lung

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private treatment (medical) records.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the January 2016 VA examination report, the VA examiner references VA treatment records, including a March 2015 chest x-ray report and a July 2015 medication inquiry report, that have not been associated with the claims file.  The AOJ should attempt to obtain any outstanding VA treatment records related to treatment for asthma with atelectasis.   

Next, an August 2013 private treatment record notes pulmonary function test (PFT) results significantly lower than those recorded on the VA examination reports dated throughout the appeal period, including the May 2012 and January 2016 VA examination reports (which are closest in time to the August 2013 private treatment record).  The Veteran contends that the August 2013 private testing was "performed on a state of the art machine" that gives an extremely accurate reading.  See May 2016 written statement.  The Board finds it unclear from the evidence of record what could account for this large disparity.  As such, an additional VA opinion is necessary as there remains some question as to the severity of the asthma.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to asthma with atelectasis, including the March 2015 chest x-ray report and July 2015 medication inquiry report referenced in the January 2016 VA examination report.

2.  Arrange for the claims file to be reviewed by the VA examiner who prepared the January 2016 VA examination report (or suitable substitute if the examiner is unable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination.  

The VA examiner should review the evidence associated with the record.  The VA examiner should discuss, and attempt to reconcile if possible, the disparity in pulmonary function tests scores as recorded in the August 2013 private treatment record and those recorded at the VA examination reports of record, specifically the May 2012 and January 2016 VA examination reports, which are most contemporaneous to the private results.  

If the opinion requested above cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

3.  Then, readjudicate the appeal.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




